 



Exhibit 10.11
AMENDMENT TO THE
NUFLO TECHNOLOGIES, INC. 401(k) PLAN
AND
MERGER OF THE
NUFLO TECHNOLOGIES, INC. 401(k) PLAN
WITH AND INTO THE
COOPER CAMERON CORPORATION
RETIREMENT SAVINGS PLAN
     WHEREAS, Cooper Cameron Corporation (the “Company”) sponsors the Cooper
Cameron Corporation Retirement Savings Plan (the “Cooper Cameron Plan”) and the
NuFlo Technologies, Inc. 401(k) Plan (the “NuFlo Plan”);
     WHEREAS, the Company wishes to amend the NuFlo Plan to reduce the NuFlo
Plan’s involuntary cashout threshold to $1,000, effective as of March 28, 2005;
     WHEREAS, the Company wishes to amend the NuFlo Plan to eliminate the Fund
Shares of marketable securities benefit distribution form, effective
December 31, 2005; and
     WHEREAS, the Company desires that the NuFlo Plan be merged with and into
the Cooper Cameron Plan, effective as of January 1, 2006;
     NOW, THEREFORE, the NuFlo Plan shall be amended and merged as follows:

I.   Effective as of March 28, 2005, notwithstanding any other NuFlo Plan
provision to the contrary, the NuFlo Plan shall be and hereby is amended to
reduce the involuntary cashout of small accounts threshold to $1,000.

II.   From and after December 31, 2005, the NuFlo Plan shall be and hereby is
amended to eliminate the Fund Shares of marketable securities benefit
distribution form provided for in Section 13.01 of the NuFlo Plan Basic Plan
Document, and a cash benefit distribution form shall be substituted therefor.

III.   Effective as of January 1, 2006, (the “Plan Merger Date”), in
consideration of the foregoing and notwithstanding any provisions of the NuFlo
Plan and the Cooper Cameron Plan to the contrary, the NuFlo Plan shall be merged
with and into the Cooper Cameron Plan as follows:

     1. The NuFlo Plan is hereby amended, restated, and merged with and into the
Cooper Cameron Plan, with the result that the provisions of the Cooper Cameron
Plan, as modified herein, replace in their entirety the provisions of the NuFlo
Plan. Any provisions of the Cooper Cameron Plan required to have an earlier
effective date by applicable statute and/or regulation shall be effective as of
the required effective date in such statute and/or regulation and shall apply,
as of such required effective date, to the NuFlo Plan as if included therein.

 



--------------------------------------------------------------------------------



 



     2. Each Participant of the NuFlo Plan as of the Plan Merger Date (“NuFlo
Participant”) shall become a Member of the Cooper Cameron Plan (if such NuFlo
Participant is not already a Member of the Cooper Cameron Plan as of such date)
upon satisfying the eligibility requirements of Article II of the Cooper Cameron
Plan.
     3. The trustee of the NuFlo Plan shall be directed to transfer the assets
of the NuFlo Plan to the trustee of the Cooper Cameron Plan as soon as
administratively feasible after the Plan Merger Date. All assets shall be
transferred in cash, except that outstanding loans from the NuFlo Plan to NuFlo
Participants shall be transferred in kind. In order to ensure an orderly
transition with respect to the transferred assets of the NuFlo Plan, the Plan
Administrator may, in its discretion, temporarily prohibit or restrict
withdrawals, loans, execution of, change to, or revocation of a compensation
deferral election, change of investment designation of plan account balances, or
transfer of amounts in accounts from one investment fund to another investment
fund, or other activity as the Plan Administrator deems appropriate; provided
that any such temporary cessation or restriction of such activity shall be in
compliance with applicable law. Amounts transferred shall initially be invested
in such investment fund or funds available under the Cooper Cameron Plan as
determined by the Plan Administrator in its discretion; provided, however, that
as soon as administratively feasible following the Plan Merger Date, amounts
attributable to accounts of NuFlo Participants who are actively participating in
the Cooper Cameron Plan as of the Plan Merger Date shall be invested in
accordance with the respective investment designations of each such NuFlo
Participant as in effect on the date such investment is made. Such transferred
amounts shall remain invested in such fund or funds until the NuFlo Participants
make new investment designations with respect to such amounts in accordance with
the provisions of the Cooper Cameron Plan as in effect on the date of such
investment designations.
     4. Amounts credited to NuFlo Participants’ accounts under the NuFlo Plan
shall be credited to corresponding accounts under the Cooper Cameron Plan as
follows:

  (i)   Amounts, if any, credited to a NuFlo Participant’s “Deferral
Contributions” subaccount or his “Qualified Nonelective Contributions”
subaccount under his “Account” under the NuFlo Plan shall be credited to such
participant’s “Basic Account” under the Cooper Cameron Plan;     (ii)   Amounts,
if any, credited to a NuFlo Participant’s “Matching Employer Contributions”
subaccount or his “Qualified Matching Employer Contributions” subaccount under
his “Account” under the NuFlo Plan shall be credited to such participant’s
“Matching Account” under the Cooper Cameron Plan;     (iii)   Amounts, if any,
credited to a NuFlo Participant’s “Rollover Contributions” subaccount under his
“Account” under the NuFlo Plan shall be credited to such participant’s
“Rollover/Transfer Account” under the Cooper Cameron Plan; and

- 2 -



--------------------------------------------------------------------------------



 



  (iv)   Amounts, if any, credited to a NuFlo Participant’s “Nonelective
Employer Contributions” subaccount under his “Account” under the NuFlo Plan
shall be credited to a new “Nonelective Account” to be created under the Cooper
Cameron Plan on behalf of such participant.

Subaccounts shall be created under the respective Cooper Cameron Plan accounts
for the transferred amounts and earnings thereon (the “Grandfathered
Subaccounts”) in order to preserve optional forms of benefit and rights in
accordance with Paragraph III.9 below.
     5. For purposes of determining the Vesting Service under the Cooper Cameron
Plan of a NuFlo Participant, (i) for the period prior to January 1, 2006, such
NuFlo Participant shall be credited with Vesting Service on the date he becomes
a Member of the Cooper Cameron Plan with all Years of Service, if any, credited
to him for vesting purposes under the NuFlo Plan as of December 31, 2005, and
(ii) for the period beginning on January 1, 2006, and thereafter, such NuFlo
Participant shall receive credit for Vesting Service in accordance with the
provisions of the Cooper Cameron Plan during such period (provided such NuFlo
Participant was an Employee during such period).
     6. For purposes of determining the Participation Service under the Cooper
Cameron Plan of a NuFlo Participant who is a Part Time Employee or a Temporary
Employee, a NuFlo Participant will be credited with (i) the number of one-year
periods of eligibility service with which he was credited under the terms of the
NuFlo Plan and (ii) for any fractional year of service credited to him under the
NuFlo Plan as of the Plan Merger Date, each NuFlo Participant shall be credited
with the greater of (a) 45 Hours of Service for participation purposes under the
Cooper Cameron Plan for each week or partial week of such fractional year of
service and (b) the number of Hours of Service he would otherwise be credited
for such period in accordance with Section 2.1(c) of the Cooper Cameron Plan.
     7. The vesting schedule set forth in Section 1.15(b) of the NuFlo Plan
Adoption Agreement shall continue to apply with respect to each NuFlo
Participant’s Nonelective Account under the Cooper Cameron Plan provided that
such NuFlo Participant has three or more Years of Vesting Service under the
NuFlo Plan as of the Plan Merger Date. In the case of a NuFlo Participant who
does not have three or more Years of Vesting Service under the NuFlo Plan as of
the Plan Merger Date, then, as of the Plan Merger Date, such participant shall
have a Vested Interest in his Nonelective Account under the Cooper Cameron Plan
equal to the Vested portion of such participant’s Nonelective Employer
Contributions subaccount under the NuFlo Plan immediately prior to the Plan
Merger Date, and thereafter his Vested Interest shall increase (but never
decrease, except in the case of a loss of Vesting Service pursuant to
Section 7.7 of the Cooper Cameron Plan) in accordance with the vesting schedule
in Section 7.2 of the Cooper Cameron Plan based on additional years of Vesting
Service (if any) earned by such participant after the Plan Merger Date.
     8. Immediately after the merger and transfer of assets described in
Paragraphs III.1 and III.3 above, each NuFlo Participant who becomes or
continues to be a Member of the Cooper Cameron Plan shall, in the event the
Cooper Cameron Plan is then terminated, be entitled to a benefit which is equal
to or greater than the benefit to which such participant would have been
entitled under the NuFlo Plan and, if applicable, the Cooper Cameron Plan
immediately prior to

- 3 -



--------------------------------------------------------------------------------



 



such transfer if the NuFlo Plan and, if applicable, the Cooper Cameron Plan had
then been terminated. The provisions of the preceding sentence shall be
construed under applicable federal regulations pursuant to section 208 of the
Employee Retirement Income Security Act of 1974, as amended and section 414(l)
of the Internal Revenue Code of 1986, as amended (the “Code”).
     9. With respect to the Grandfathered Subaccounts of NuFlo Participants, the
Cooper Cameron Plan shall preserve all optional forms of benefit and rights
required to be preserved pursuant to section 411(d)(6) of the Code, and any
Treasury regulations issued thereunder, as amended from time to time, including,
but not limited to, the optional forms of benefit and rights described in
Appendix A hereto.
     10. The loan procedures available to Members under Article IX of the Cooper
Cameron Plan shall be applicable to a NuFlo Participant’s vested interest in his
Separate Accounts under the Cooper Cameron Plan; provided, however, that any
loan made to a NuFlo Participant under the NuFlo Plan before the Plan Merger
Date shall be administered by the Plan Administrator in accordance with
Article 9 of the NuFlo Plan Basic Plan Document and the loan policy adopted
pursuant thereto.
     11. The beneficiary designations of each NuFlo Participant in effect under
the NuFlo Plan on the Plan Merger Date shall remain in effect under the Cooper
Cameron Plan unless and until such participant executes a new beneficiary
designation in accordance with the provisions of the Cooper Cameron Plan;
provided, however, that all Account balances in the Cooper Cameron Plan from and
after the Plan Merger Date (including amounts transferred from the NuFlo Plan)
shall be subject to any beneficiary designation executed by a NuFlo Participant
who was also a Member of the Cooper Cameron Plan prior to the Plan Merger Date,
regardless of whether such beneficiary designation was executed before the Plan
Merger Date, unless and until such time as such NuFlo Participant executes a new
beneficiary designation form under the Cooper Cameron Plan; and provided
further, however, that if the preceding proviso applies to a NuFlo Participant,
any beneficiary designation executed by such Participant under the NuFlo Plan
prior to the Plan Merger Date shall become null and void as of the Plan Merger
Date.
     12. To the extent any forfeitures of Matching Employer Contributions or
Nonelective Employer Contributions under the NuFlo Plan exist as of the Plan
Merger Date, such forfeitures may be applied to offset Employer contribution
obligations for NuFlo Participants under the Cooper Cameron Plan.
     13. Each capitalized term used in this instrument shall have the meaning
ascribed to such term under the NuFlo Plan or the Cooper Cameron Plan, as
applicable, unless otherwise defined herein.
     14. Except to the extent required under applicable law, the benefits and
rights of any NuFlo Participant who terminates employment prior to the Plan
Merger Date shall be governed by the terms and provisions of the NuFlo Plan as
in effect on the date of such termination of employment.

- 4 -



--------------------------------------------------------------------------------



 



     15. As to affected individuals, the Cooper Cameron Plan is hereby amended
to reflect and incorporate the provisions of this instrument. Any provision of
the NuFlo Plan or the Cooper Cameron Plan that is inconsistent with any
provision of this instrument shall be considered to be and hereby is amended by
this instrument.
     EXECUTED this 21st day of December, 2005, effective for all purposes as
provided above.

                  COOPER CAMERON CORPORATION    
 
           
 
  By: /s/ Jane Schmitt                           
 
  Name: Jane Schmitt                       
 
  Title: VP, Human Resources        

- 5 -



--------------------------------------------------------------------------------



 



APPENDIX A
to
MERGER OF THE
NUFLO TECHNOLOGIES, INC.
401(k) PLAN
WITH AND INTO THE
COOPER CAMERON CORPORATION
RETIREMENT SAVINGS PLAN
This Appendix A shall apply to the Grandfathered Subaccounts of NuFlo
Participants in lieu of certain otherwise applicable provisions of the Cooper
Cameron Plan. To the extent the provisions of this Appendix A conflict with
other provisions of the Cooper Cameron Plan, this Appendix A shall control with
respect to the Grandfathered Subaccounts of NuFlo Participants.
     1. Rollover and Transfer Account Withdrawals. In addition to the withdrawal
rights contained in Article VIII of the Cooper Cameron Plan, NuFlo Participants
may withdraw all or any part of their Grandfathered Subaccounts (to the extent
vested) under their Rollover/Transfer Accounts under the Cooper Cameron Plan at
any time.

A - 1